Citation Nr: 1544522	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  13-29 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a stroke.
 
 2.  Entitlement to compensation under 38 U.S.C. § 1151 for blindness, right eye, claimed as secondary to a stroke.
 
 3.  Entitlement to compensation under 38 U.S.C. § 1151 for an acquired psychiatric disorder, claimed as secondary to a stroke.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Spouse

ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to April 1975.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified before the undersigned Veterans Law Judge at a January 2014 videoconference hearing.  A copy the transcript is of record.

The Board previously remanded these matters in March 2014 for further evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's multiple strokes are the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable for treatment received by VA. 
2.  The preponderance of the evidence is against finding that the Veteran's blindness, right eye is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable for treatment received by VA, and it is not related to a condition for which 1151 compensation is warranted.

3. The preponderance of the evidence is against finding that the Veteran's acquired psychiatric condition is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable for treatment received by VA, and it is not related to a condition for which 1151 compensation is warranted.


CONCLUSION OF LAW

1.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of strokes as a result of VA medical treatment have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).

2.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for blindness, right eye as a result of VA medical treatment have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).

3.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for an acquired psychiatric condition as a result of VA medical treatment have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in March 2014.  The Board instructed the RO to: (1) obtain VA treatment records from the Shreveport VAMC from 1986 to 2005; (2) contact the Veteran requesting any additional relevant private treatment records; (3) schedule the Veteran for appropriate VA examinations to provide opinions with respect to the Veteran's claims; and (4) readjudicate the issues on appeal.

The identified VA treatment records were associated with the file; the Veteran was appropriately contacted in a March 2014 letter requesting additional evidence; the Veteran was scheduled for and attended appropriate VA examinations in June 2014; and the matters were readjudicated in a July 2015 Supplemental Statement of the Case (SSOC).  While the Board notes that VA treatment records from the Shreveport VAMC between January 1986 and September 1996 were not associated with the claims file until after the June 2014 VA examination, it finds that there was no prejudice against the Veteran as these records did not contain any relevant information, specifically regarding the Veteran's contention that overmedication for hypertension led to her strokes.  In fact, the medical evidence indicates that hypertension was not diagnosed until the mid-1990s, and the first stroke is not alleged to have occurred until 2001.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  An additional requirement was eliminated prior to this appeal by the Secretary.  See 73 Fed. Reg. 23353  (final rule eliminating fourth element of notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated June 2009 and March 2014 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121. 

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, private treatment records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security records exist.

Additionally, the Veteran was most recently afforded VA examinations in June 2014.  The record does indicate that these examinations are inadequate.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr, supra

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which she and her husband presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran and her husband, through their testimony, and her representative demonstrated that they had actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

III. Section 1151 Claims

The Veteran contends that she suffered three different strokes as a result of medication prescribed by the VA Medical Center in Shreveport, Louisiana, for treating her hypertension and other conditions.  The Veteran and her husband have alleged that her strokes occurred in approximately 2001, 2008, and 2009.  The Veteran's January 2014 hearing testimony indicates that she believes she was prescribed too much medication for her hypertension, that she had been prescribed different medications which interacted badly with each other, and that she had been prescribed inappropriate medications.  In addition, the Veteran and her husband alleged that at the time of her first stroke, she was neglected for four hours in the emergency room the Shreveport VAMC, which led to her stroke.  The Veteran and her husband also contend that the Veteran's current depression and right eye condition are a result of her strokes, specifically the first stroke in 2001.  However, the Board notes that in her Form 9 Substantive Appeal, the Veteran also alleged that the right eye condition and depression where directly related to the VA prescribed medication.

In pertinent part, section 1151 provides for compensation for a qualifying additional disability in the same manner as if such additional disability were service- connected.  A disability or death is a qualifying additional disability if the disability or death was not the result of the veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and (2) the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter. Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations. 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.

As noted, the Veteran and her husband have made a series of allegations with respect to compensation under 38 U.S.C.A. § 1151.  The general allegation is that medication provided by the VAMC in Shreveport, Louisiana led to the Veteran suffering a series of three strokes over a period of years.  This included (1) overmedication for her hypertension, (2) a mixture of medications, including pain medications, that interacted badly with each other, (3) and the prescription of inappropriate medications.  In her October 2013 Form 9 Substantive Appeal, the Veteran also claimed that the prescribed medications caused blindness in her right eye and her mental disorders.  In the alternative, the Veteran has alleged that the strokes, which were due to the medication, resulted in her right eye condition and mental condition.  As previously noted, the Veteran has also alleged that during the time of her first stroke, she was neglected for four hours in the Shreveport VAMC emergency room, which led to her stroke and right eye condition.  In addition, the Veteran and her husband have stated that VA doctors told her that the overdose of blood pressure medications caused her stroke and her right eye condition.

Strokes

As noted, the Veteran has alleged that she has suffered multiple strokes, in approximately 2001, 2008, and 2009.  VA treatment records document a history of strokes, including in 2007 and 2009.  VA treatment records do not appear to document a stroke prior to 2007, and a February 2004 treatment note indicates the Veteran specifically denying a history of strokes. 


With respect to the etiology of the Veteran's strokes, the June 2014 VA examiner concluded that it is less likely as not that the Veteran's strokes and stroke residuals were caused by VA medical care.  The examiner explained:

There is no documented evidence that Veteran's stroke was caused by overmedication by VA providers or as a result of neglect.  Veteran's husband alleges that the VA overmedicated her with high blood pressure medication which caused her stroke.  The medical records indicate that the Veteran's blood pressure was chronically uncontrolled due to noncompliance with taking medication and the blood pressure averaged 170/110 over a 10 year period.  In addition the Veteran had other risk factors for stroke, obesity and atrial fibrillation.

The examiner also concluded that it is less likely as not that carelessness, negligence, lack of proper skill, error in judgement or similar instance of fault by VA in rendering such care proximately caused the Veteran's strokes.  The examiner stated that "there is no documented evidence that Veteran's stroke was caused by overmedication by VA providers or as a result of neglect."  The examiner also concluded that there is no documented evidence that the Veteran was left unattended for 4 hours, and stated that the Veteran's condition was acute and required close monitoring.

Right Eye Condition 

The Veteran is currently diagnosed with a central retinal artery occlusion of the right eye, which occurred in May 2008.  This has resulted in permanent blindness in the right eye.  The examiner noted that the Veteran's medical records indicate that the Veteran's blood pressure was chronically uncontrolled  due to noncompliance with taking medication.  

The VA ophthalmologist that provided the June 2014 VA examination concluded that the Veteran's central retinal artery occlusion and right internal carotid occlusion of the right eye was less likely as not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination.  The examiner noted that the Veteran had multiple risk factors for central artery occlusion, including uncontrolled hypertension, obesity, noncompliance with medication regimen, and atrial fibrillation.

Acquired Psychiatric Disorder

At the Veteran's June 2014 VA psychiatric examination, the examiner diagnosed her with an unspecified neurocognitive disorder and an unspecified depressive disorder.  After a thorough examination, including a clinical interview and review of available medical records, the examiner concluded that the Veteran's psychiatric conditions are at least as likely as not secondary to her history of stroke.  The examiner noted that "[d]epression is supported in the literature as a common occurrence in those who have suffered stroke.  There was no evidence found by this examiner to suggest that the Veteran's disability was caused by VA medical care and thus it is this examiner's opinion that her depression is less likely as not caused by VA medical care."

After a review of the medical and lay evidence of record, the Board finds that
compensation pursuant to the provisions of 38 U.S.C.A. § 1151  is not warranted for any of the claimed conditions.  The Veteran and her husband have repeatedly alleged that VA medical care, specifically the medication prescribed by VA led to her strokes, and both directly and secondarily caused her right eye and mental conditions.  The Board acknowledges that the Veteran and her husband are competent to testify as to their observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

In the instant case, however, the Board finds that the claimed disabilities, strokes, central retinal artery occlusion, and psychiatric conditions, are not disabilities subject to lay diagnosis as these diagnoses require medical training.  More significantly, in the absence of evidence indicating medical training to render medical opinions, the Veteran, her husband, and the representative do not have the medical expertise to provide an opinion regarding the etiology of such conditions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  As a result, the Board must find their contentions to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  

Additionally, the June 2014 VA examiner provided detailed rationales in support of his opinion and cited to the relevant evidence.  As noted, the examiner cited to the presence of significant risk factors, and a history of noncompliance of hypertension medication.  The Board notes that the facts relied on by the VA examiner are consistent with the documented medical history.  For this reason, the VA examiner's opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

Similarly, there is no evidence that either the Veteran's right eye condition or her current psychiatric condition was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, or that the proximate cause of these disabilities was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination.  The June 2014 VA examiner noted that the Veteran had multiple other risk factors for central artery occlusion, including uncontrolled hypertension, obesity, noncompliance with the medication regiment, and atrial fibrillation.

With respect to the Veteran's contentions that her right eye and psychiatric conditions were secondary to her strokes, the Board finds this contention to be moot with respect to 1151 compensation, as the preponderance of the evidence supports a finding that the Veteran's strokes are not subject to 1151 compensation.  As a result, the June 2014 examiner's opinion linking the Veteran's psychiatric symptoms to her strokes does not establish entitlement to 1151 compensation.  

As before, the Board finds the opinion of the VA examiner's with respect to the Veteran's right eye condition and psychiatric conditions to be the most probative.  

While the Board is certainly sympathetic of the Veteran's current medical condition, the medical and lay evidence of record simply does not support a finding that compensation under 38 U.S.C.A. § 1151 is warranted for the Veteran's strokes, right eye central artery occlusion, or diagnosed psychiatric conditions.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for compensation under 38 U.S.C.A. § 1151  for residuals of stroke, blindness of the right eye, and an acquired psychiatric condition must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).



ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a stroke is denied.
 
 Entitlement to compensation under 38 U.S.C. § 1151 for blindness, right eye, claimed as secondary to a stroke is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for an acquired psychiatric disorder, claimed as secondary to a stroke is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


